Wright, J.,
dissenting. I must respectfully dissent from the majority holding. The fact is that repeated demands were made by appellants for a *351public record to which they were entitled access as a matter of law. Each of these separate demands was refused in violation of R.C. 149.43(B). These violations occurred over a period of months, not hours or days. The trial court made a finding that a single violation had occurred and punished it as such. In the course of its opinion the majority concedes that multiple violations occurred terming them mere “renewals” of previous demands. It is my judgment that each demand and refusal constituted a separate violation and thus multiple penalties were appropriate. Since the majority determines otherwise, I dissent.
Douglas, J., concurs in the foregoing dissenting opinion.